715 S.E.2d 135 (2011)
289 Ga. 745
In the Matter of Stephen Vincent FITZGERALD.
No. S11Y1445.
Supreme Court of Georgia.
September 12, 2011.
*136 Dennis C. O'Brien, Marietta, for Fitzgerald.
Paula J. Frederick, General Counsel, Jenny K. Mittelman, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the petition for voluntary discipline filed by Respondent Stephen Vincent Fitzgerald (State Bar No. 262298) pursuant to Bar Rule 4-227(b) prior to the issuance of a Formal Complaint. In his petition, Fitzgerald admits that he violated Rules 1.15(I) and 1.15(II) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d), by failing to account for and deliver proceeds of real estate closings to third parties in the approximate amount of $455,426. Fitzgerald requests that this Court accept his petition for voluntary surrender of his license to practice law as the appropriate discipline for his conduct.
Based on the record before this Court, we agree with the State Bar that Fitzgerald's requested resolution is in the best interest of the public and the profession. Therefore, we accept this petition for voluntary discipline and hereby order that the name Stephen Vincent Fitzgerald be stricken from the rolls of persons entitled to practice law in the State of Georgia. Fitzgerald is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.